Appeal by defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered June 7, 1983, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress certain statements.
Judgment affirmed.
We have reviewed the record of the suppression hearing and conclude, as did the County Court, that the police had probable cause to arrest defendant for the murder of Todd Stutzman. Probable cause was derived from the sworn statements of three witnesses implicating defendant in this crime; two of these witnesses alleged in their statements that defendant had admitted his participation in the crime to them, and the third alleged in her statement that one of defendant’s accomplices had implicated both defendant and himself to her (People v Rodriguez, 52 NY2d 483, 489; People v Wheatman, 29 NY2d 337, 345, 31 NY2d 12, cert denied sub nom. Marcus v New York, 409 US 1027; People v Ward, 95 AD2d 233, 237-238; People v Sanders, 79 AD2d 688, 689).
Having found that there was probable cause to arrest defendant, we need not review the determination of the suppression court that defendant had voluntarily agreed to accompany the police to their headquarters for questioning.
We have considered the remaining contentions advanced by defendant and find them to be lacking in merit. Bracken, J. P., O’Connor, Rubin and Lawrence, JJ., concur.